DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the highest node of the plurality of cells and the second voltage detection circuit being connected by a single wire of the positive power supply line also serving as a voltage detection line (claim 2); and the diode being connected between a terminal connected to the voltage detection line connected to the lowest node of the plurality of cells and a terminal connected to the negative power supply line (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1, line 6, “the operation power supply” lacks antecedent basis in the claim.
In claim 1, line 8, “the lowest node” lacks antecedent basis in the claim.
In claim 2, line 2, “the highest node” lacks antecedent basis in the claim.
In claim 3, line 2, “the highest node” lacks antecedent basis in the claim.
Claims 4-7 are objected to due to their dependencies upon claim 1.
Appropriate correction is required.

The following amendment is suggested:  
1. A management device comprising: 

a second voltage detection circuit which is connected by voltage detection lines to each node in the plurality of cells and detects the voltage of each of the plurality of cells, 
wherein an operation power supply of the first voltage detection circuit and the second voltage detection circuit is fed from both ends of the plurality of cells, 
a lowest node of the plurality of cells and the first voltage detection circuit are connected by one of the voltage detection lines and a negative power supply line, and 
the lowest node of the plurality of cells and the second voltage detection circuit are connected by a single wire of the negative power supply line also serving as a voltage detection line.

2. The management device according to claim 1, 
wherein a highest node of the plurality of cells and the first voltage detection circuit are connected by one of the voltage detection lines and a positive power supply line, and 
the highest node of the plurality of cells and the second voltage detection circuit are connected by a single wire of the positive power supply line also serving as a voltage detection line.


wherein a highest node of the plurality of cells and the first voltage detection circuit are connected by one of the voltage detection lines and a positive power supply line, and 
the highest node of the plurality of cells and the second voltage detection circuit are connected by one of the voltage detection lines and a positive power supply line.

Allowable Subject Matter

Claims 1-7 are allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for allowance of claim 1 is the inclusion of a lowest node of the plurality of cells and the first voltage detection circuit are connected by one of the voltage detection lines and a negative power supply line, and the lowest node of the plurality of cells and the second voltage detection circuit being connected by a single wire of the negative power supply line also serving as a voltage detection line. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-7 have been found allowable due to their dependencies upon claim 1.


Kosugi et al. (US 8,294,426) discloses a secondary battery device. Yamauchi et al. (US 9,340,122) discloses a battery system monitoring apparatus. Suzuki (US 2015/0077124) discloses an assembled battery module having battery cells connected in series. Inukai et al. (US 2018/0196105) discloses a voltage detection circuit. Matsubara et al. (US 2019/0056453) discloses a management device having a first and second voltage detection circuits.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/21/2021